Title: To Thomas Jefferson from Joel K. Mead, 25 September 1820
From: Mead, Joel K.
To: Jefferson, Thomas


Dear Sir,
Washington City
25th Septr. 1820
Permit me so far to intrude upon your leisure as to request a few moments of your attention to a project I have in contemplation. I will not take up your time with apologies or preface, nor weary your attention with a dull enumeration of the advantages I may think it calculated to produce, or the credit it may do us for benevolence or philanthropy. If it possesses any merit you will readily perceive it. My object is to solicit a frank expression of your opinion on its practicability, and such remarks as you may be pleased to make.A society is about to be formed, or rather I ought to say, I am about to endeavour to form one for the purpose of founding a seminary or University, for the instruction of indigent young men, of native talents and genius, in the higher branches of literature, the Arts and sciences; to be selected from any and every part of the nation where they may be discovered. But preparatory to any exertion in this respect I am desirous to obtain the opinion of a few gentlemen of liberal minds, eminent for their knowledge and wisdom; and who are above the influence of passion or prejudice.My place, should it be though, advisable, is simply this, in the first place for a few respectable individuals to form themselves into a society (which may hereafter increased) then apply to congress for an act of incorporation, and petition that body for a grant of previledge to raise a sum of money by lottery to enable them to carry into effect their object, say 30.000$ per ann for ten years. If this be granted, and I see no reasons why it should not be, I feel confident that that sum may be raised every year untill it be completed. Which would enable the society, in a few years to lay a permanent foundation, and put into successful opperation, an institution, which, at no very distant day would vie with any in this country, and in time with any in the world. An institution which may be expected to do great credit to the literary character of our country—promote the general defusion of knowledge, and thereby strengthen the bonds of our political union, and rescue from sloth and vice talents capable of great usefulness, which otherwise would be lost to the commonwealth.But to show my views as far as I have matured them I will suppose the society organized, with a grant to raise 30.000$ per Ann. for 10 years. This would be sufficient to commence and mature an institution which could be made, under a proper direction, to support itself without further pecuniary aid, by purchasing in the first place, say 40.000 acres of the public lands, which may be had of first quality  at the minimum price ($1.25) this would take $50,000. Suppose the lands be located at some proper point in the west, Ohio, Indiana, Illenoise, or Missouri, for example, which I think advisible on account of the cheapness of living and the future advantage to be realized by the rise in property as the country becomes settled. At the end of the second year we may suppose there will be 60.000$ in hand, a sum sufficient to pay for 40,000 Acres of land and send out under a proper superintendant, at least 30 labourers and support and pay them for one year, to begin a settlement. These 30 laborers, healthy active white young men, enough of whom may be obtained from the north & east for about 100$ pr ann. would be able, if I am correctly informed, to clear in ordinary lands, from 20 to 30 acres each in this year, or altogether from 600 to 900 acres. but I will suppose only 400, and cultivate a sufficient quantity to supply themselves in the second year with provisions. This would enable the society to prosecute their settlement at reduced expences and to commence at least a part of the contemplated buildings. The annual income of 30,000$ would put at the disposal of the society at the end of the fourth year, 60,000$ more, or in all 120,000$ a sum sufficient to effect the clearing and cultivation of at least 1000 acres of land, and erect the necessary buildings for the accommodation of as many pupils as may be supposed to be had in that time, so that I do not think it unreasonable to suppose, before the ten years shall have expired, an institution may grow up in what is now a desert wild, adequate to support and educate from 200 to 500 pupils continuallyOf the 40.000 acres purchased, I would have 4 or 5000 reserved, to be cultivated by the society, for the support of the institution, in provisions, clothing &c, the remainder to be surveyed into lots of 200 or 300 acres each, and every other one leased permanently to good settlers, who should be allowed 5 or 7 years for improvement rent free, after that to pay an annual rent. By this means 50 or 60 families might be settled in the  compass of a few miles in extent, whose labours and improvements would greatly enhance the value of the reserved lots, and which might be made in a few years very productive. These remarks all made, as you will perceive, without calculating upon any aid from any other source than the lotteries. But I do not think it unreasonable to suppose that Congress would afford some aid when the institution should get into successful opperation, by the grant of lands, or in some other way. Besides, if the society be so organized to admit an unlimited number of members, each of whom should pay an annual contribution, a considerable revenue would be raised in this way. To insure success it seems to me it is only necessary that a good beginning be made.The above remarks will be sufficient to communicate a general view of my ideas on this subject. I am aware that some objections may be urged, but I see none which I should deem sufficient to forbid its prosecution. Among other things I know it will be urged that to insure success it ought to be directed by a competent person, who would identify his own interest with that of the institution, and devote himself to its promotion. To this I hope I may be permitted to reply, that my situation will enable me, and my inclination strongly prompts me to devote the remainder of my life to this object. Being a bachelor, and having arrived at what is termed the maredian of life, I feel the full fource of the doctrine taught by one of the Ancient philosophers I think Pythagoras, “that every useless man is a dead man.” He directed that when any of his disciples became weary of studying to make themselves useful to others they should be regarded as dead and have tombs erected to them with suitable inscriptions as warnings to others. Tired of living any longer in death, I know of nothing of which I am capable, that will better intitle me to a place among the living than the devotion of my efforts to the advancement of an institution of the kind above proposed.Whilst I crave your indulgence for the plain uncourtly style of this note, I beg leave to tender to you my best wishes for the long continuance of your life and health.Joel K. Mead